Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	The examiner adds a few corrected statements and thus this rejection is made Non-Final rather than Final although basically the same prior art and reasons are maintained.
Clams 35, 95, 102 and 105 were already cancelled in an amendment filed on November 11, 2020 contrary to a statement that they are pending.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, 29 and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218).
Rejection is maintained for reasons of the record with the following responses.
 as Example #1 in table 1 in lieu of Example #2 stated by applicant is correct since the ratio of 8.6/45.7/45.7 is directed to the Example #1 as recognized by applicant.
Applicant asserts that the PU1 is a polyurethane prepolymer (bottom of col. 17), not a polyurethane (bottom of col. 18 pointed out by the examiner).  But, the bottom of col. 18 teaches “the polyurethane dispersions”, not “the polyurethane prepolymer dispersions”, and PU1 taught at col. 17, line 59 to col. 18, line 3 is obtained by using water as a chain-extender.  Satgurunathan et al teach that the polyurethane is a reaction product of an isocyanate terminated prepolymer which is substantially reacted with a chain-extending compound at col. 4, lines 1-5 and thus the PU1 would be the polyurethane inherently contrary to the assertion.
Applicant asserts that VP1 has a Tg of 100oC which is correct, but the Example #1 teach the blend of PU1/VP1/VP2 in a ratio of 8.6/45.7/45.7 and the VP2 is taught to have a Tg of -18oC at col. 16, lines 10-14 falling within scope of the claim.  A ratio of VP2 and PU1 is about 5.31:1 falling within scope of the claims.  Thus, the Example #1 would fall within scope of a barrier coating of claim 21. 
Again, the recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”. See In re De Lajarte, 337 F2d 870, 143 USPQ 256 (CCPA, 1964); When applicant contends that modifying components in the reference composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of his composition – i.e. a showing that the introduction of these components would materially change characteristics of applicant’s invention.  In other words, the VP1 haing a Tg of oC can be considered as an additional component for the recited “the barrier coating comprising” and “an organic blend comprising” of the claim 21 which would permit other components.
As to the recited “the first component consists of the latex polymer” of claim 153 and of claim 21 as well, Example #2 in table 1 comprising PU2/VP3 in a ratio of 10/90 would make the claim 153 obvious.  The VP3 is taught at col. 16, lines 15-58 in which a Tg of 99oC for vinyl polymer (d) (line 57) and 18oC vinyl polymer (c) (line 58) are shown and a court held that very limited choice is anticipation and thus choosing the vinyl polymer (c) 18oC would beat least obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Further as to the recited Tg of less than 18oC as opposed to the 18oC for the vinyl polymer (c), the “less than 18oC” would encompass 17.99oC for example and Satgurunathan et al do not express a temperature utilizing a decimal point (e.g. a tenth of degree) and thus the 18oC for the vinyl polymer (c) would meet or make the “less than 18oC” obvious and see the following case laws.  A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).
Applicant asserts use of the instant latex polymer having a Tg of greater than 18oC fails in preventing soak-in for at least 3 hours as seen in table 1, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, a fair comparison should be based on the Example #1 in table 1 of Satgurunathan et al.  Also, Latex 1 (styrene-acrylic polymer) and Latex 3 (polyvinyl acetate polymer) used for comparison would not fall within scope of the latex taught by Satgurunathan et al.
Even assuming any unexpected result, scope of the claims is broader than showing for the following reasons.
1.  The claims 21 and 22 recite a ratio of the latex and the polyurethane as 2:1 to 20:1 and 2.5:1 to 10:1, respectively.
2.  A composition comprising the latex and the polyurethane is not taught in the table 1.
3.  Ex. 3 of the Table 1 comprise 45.2 wt.% of the latex (with a solids content of 33 wt.%) having a Tg of 10oC and 15.3 wt.% of a combination of the polyurethane and wax and the ratio would be about 2.95:1, but with consideration of the solids content of the latex, the ratio of the first component (latex polymer) and a second component (polyurethane and wax) would be about 1:1.02 which would fall outside range the claimed ratio.  In other words, the Ex. 3 of the Table 1 would not fall within scope of the claim 21.  Further, the claim 21 does not recites a mixture of the polyurethane and the wax since it recites “the second component being selected from polyurethane emulsion, wax emulsion and an alkyd emulsion”.  In other words, “a combination thereof” is absent for the selection.
The only latex used in the instant examples has a Tg of 10oC as opposed to the recited Tg of less than 18oC.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Also see In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (concluding that evidence of secondary considerations was not commensurate with the scope of the claims where that evidence related to a single compound (in this case, one composition comprising the latex having the Tg of 10oC and the polyurethane of Ex.3) and there was no adequate basis to conclude that other compounds (in this case, compositions) included within the scope of the claims would exhibit the same behavior).
The examiner adds the following regarding a solids content of the examples of the instant table 1.
1.  A ratio of a latex polymer and wax for Ex. 1 would be about 6.16:1 after the application/drying based on the solid contents falling within scope of the claims, but the latex polymer has a Tg of 10oC as opposed to the recited Tg of less than 18oC encompassing a Tg of 17.99oC.  Thus, scope of the claims is broader than showing.
 it would not fall within scope of the claims.
3.  Ex. 3 would yield a ratio of about 1:1.02 as discussed above and thus it would not fall within scope of the claims.
4.  Ex. 4 utilizing a mixture of a latex polymer having a Tg of 10oC and an alkyd resin would yield a ratio of about 6.71:1 falling within scope of the claims.  But, note that the claims recites a Tg less than 18oC encompassing 17.99oC for example and thus scope of the claims is broader than showing even assuming any unexpected result.  
5.  A Comp. Ex, 2 utilizing a latex polymer having a Tg of 19oC and wax have yielded 30 minutes of liquid water repellency and thus the claimed latex polymer having a Tg of 17.99oC falling within scope of the claims would be expected to yield a similar result as obtained by utilizing a latex polymer having a Tg of 19oC, not 300 minutes for the Ex.4 utilizing the latex polymer having a Tg of 10oC, since the Tg of 17.99oC is close to the Tg of 19oC than the Tg of 10oC.

	Claims 21, 22, 24, 26, 27, 29 and 153 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of GB 1375247 (Nov. 27, 1974).
	Rejection is maintained for reasons of the record with the above regarding the teaching of Satgurunathan et al and the following responses.
	Applicant states that GB teaches a mixture of a (co)polymer having a Tg above 40oC and a (co)polymer having a Tg below 20oC   Applicant asserts that use of latex oC is ineffective at preventing soak-in for at least 3 hours as seen in table 1. 
	Again, the recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”. See In re De Lajarte, 337 F2d 870, 143 USPQ 256 (CCPA, 1964); When applicant contends that modifying components in the reference composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of his composition – i.e. a showing that the introduction of these components would materially change characteristics of applicant’s invention.
	Also, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
	The instant Table 1 does not show any composition comprising a mixture of latexes. 
	Even assuming any unexpected result, scope of the claims is broader than showing for the following reasons.
1.  GB is cited for alkyd resin.
2.  The claims 21 and 22 recite a ratio of the latex and the alkyd resin as 2:1 to 20:1 and 2.5:1 to 10:1, respectively.
oC and 8.2 wt.% of Oil 3 (i,e, polyurethane alkyd emulsion having a solids content of about 40 wt.% and note that the instant claims recite alkyd emulsion, not the polyurethane alkyd emulsion.  Thus, actually no example utilizing the alkyd emulsion is given.
4. Even assuming the Ex. 4 of the Table 1 falling within scope of the claims, a ratio of the latex and Oil 3 (i,e, about 3.28 wt.% of polyurethane alkyd) would be about 8.13:1 (without even considering solids content of the latex).
	With consideration of the solid content of the latex (i.e. about 3.28 wt.% of polyurethane alkyd, 8.24% x 40%), the ratio of the first component and a second component would be about 6.71:1.
5.  The only latex used in the instant examples has a Tg of 10oC as opposed to the recited Tg of less than 18oC.
Also, see above cited In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Also see In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).

Claims 21, 22, 24, 26, 29, 32, 94, 110, 115, 116, 122, 151 and 153-157 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218), and further in view of de Boer et al (US 9,938,401).
 Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218) and the following responses.
Applicant states that Satgurunathan et al teach away from using transparent barrier coating (the instant claim 94 recites substantially transparent barrier coating) as Satgurunathan et al teach using pigment within the coating composition.  But, Satgurunathan et al teach clear Formulations at col. 20, lines 13-27 contrary to the assertion.  Couturier and de Boer et al are cited to show the art well-known building components and flame retardant and Satgurunathan et al teach the clear base Formulations.
Applicant asserts that the Table 3 would show unexpected result, but the examiner is unable to comment on it since a nature/make-up of the coating composition is not taught.  Experiment 2 teaches utilization of the coating composition of Example 2 comprising Oil 2 (i.e. alkyd emulsion) with silane without a latex.  Thus, even assuming such coating composition is used for Table 3 without even considering scope of the claims (e.g. amount/ratio of the components), such coating composition would not fall within scope of the recited barrier coating composition. 
As to claim 151, applicant further asserts that neither Satgurunathan et al, Couturier nor de Boer et al teach or suggest use of a silane adhesion promoter within a barrier coating.  But, the examiner stated that de Boer et al teach a flame retardant coating composition in abstract and various flame retardants such as zinc borate, calcium borosilicate and Al(OH)3 (aluminum trihydrate) or a mixture of 2 or more at col a silane coupling agent is further taught” in the last office action contrary to the assertion.

Claims 21, 22, 24, 26, 29, 32, 94, 110, 115-117, 122 and 151-157 are rejected under 35 U.S.C. 103 as being unpatentable over Satgurunathan et al (US 10,167,408) in view of Couturier (US 10,487,218), and further in view of de Boer et al (US 9,938,401), and further in view of Gaston (US 2015/0018472 A1).
Rejection is maintained for reasons of the record with the above responses and the following responses.
As to claims 117 and 152, applicant asserts that compositions 10 through 18 of Table 1 of Gaston are unclear, but a nature of a polymer would be immaterial since Gaston is cited to show art well-known reactive silane (i.e. 3-glycidoxypropyltrimethoxysilane) since the reactive silane would react with various polymers including polyurethane and acrylic polymers as taught by [0030] of Gaston.  Applicant asserts that Gaston teaches away from the instant claims as it utilizes the composition as 30 to 60% solid in [0064] as opposed to the instantly recited solid contents of at least 99%.  But, the examiner does not see the “30 to 60% solid” in the [0064] and the instantly recited solid contents of at least 99% would include not only the first and second components but also other additives as evidenced by the examples of instant tables.  Actually, Gaston teaches a polymeric solids content of 70-92 wt.% in [0067] in which additional solids such as surfactants, defoamer and leveling agent in and amount of 8-30 wt,% are further taught.  Such combination would be expected yield a solid contents of at least 99% after application of the coating and note that the instant 
Further, Gaston is cited to show the art well-known adhesion improving reactive silane (i.e. 3-glycidoxypropyltrimethoxysilane) and the instantly claimed components of a basic coating composition is already taught or suggested by Satgurunathan et al discussed above.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THY/March 18, 2021                                  /TAE H YOON/                                                                   Primary Examiner, Art Unit 1762